DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Sugiyama et al. (US 2016/0032806). 
Regarding claims 1-8 and 10, Sugiyama et al. discloses a device for treating exhaust gases (Figs. 1-6), comprising: an outer wall (60) surrounding an interior space; a plurality of conductor tracks (11a, 11b), which are arranged within the interior space; and at least one electrode (20) arranged in the interior space, the at least one electrode (20) is electrically contacted (Fig. 4) through the outer wall (60), and the at least one electrode (20) 

Note, instant claims structurally read Sugiyama et al.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Bullock  (US 5,149,508).
Regarding claim 1, Bullock discloses a device for treating exhaust gases, comprising: an outer wall (44) surrounding an interior space; a plurality of conductor tracks (77), which are arranged within the interior space; 


    PNG
    media_image1.png
    541
    816
    media_image1.png
    Greyscale

Note, instant claims structurally read on the device of Bullock.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774